NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASPREET SINGH,                                 No.    17-73098

                Petitioner,                     Agency No. A206-445-840

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 13, 2020**

Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.

      Jaspreet Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of his applications for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). Singh

claims that he experienced persecution in India for his affiliation with the Shiromani

Akali Dal Amritsar Party.       His petition contests the BIA’s affirmance of the


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s adverse credibility determination. We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the adverse credibility finding. See Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). Singh’s documentary and testimonial

evidence provide inconsistent statements about who attacked him for his political

activities, who reported the attack to the police, whether he agreed to join the

opposing Badal Party to avoid being killed when party members attacked him, and

whether police later threatened to falsely charge and imprison him if he did not cease

his political activities.   Although one or more of these inconsistencies might

reasonably be considered trivial individually, together they undermine the gravamen

of Singh’s allegations. And when given a chance to explain these discrepancies,

Singh neither offered a substantive justification nor acknowledged their relevance to

his claims of political persecution.1

      To the extent one might still accept Singh’s explanations, the record scarcely

compels their acceptance. See 8 U.S.C. § 1252(b)(4)(B) (stating “the administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary”); Rizk v. Holder, 629 F.3d 1083, 1087 (9th


      1
        We need not address the parties’ dispute over conflicting letters issued by
Singh’s doctor concerning the extent and visibility of his injuries from being
attacked by Badal Party members. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)
(“As a general rule courts and agencies are not required to make findings on issues
the decision of which is unnecessary to the results they reach.”).

                                          2
Cir. 2011) (“To reverse [an adverse credibility] finding we must find that the

evidence not only supports a contrary conclusion, but compels it.” (brackets

omitted) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992))).             A

reasonable adjudicator could conclude that Singh’s inconsistencies—together with

his insistence that they constitute little more than fear-fueled memory lapses about

minor details—suggest fabrication, exaggeration, or, at the very least, an unreliable

memory. Our inquiry ends there. Absent credible testimony, Singh cannot carry his

burden to establish his entitlement to asylum, withholding of removal, or CAT

protection. See 8 U.S.C. §§ 1158(b)(1)(B)(ii)–(iii) (outlining credibility criteria for

asylum applicants), 1231(b)(3)(C) (same for withholding of removal); see also

Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003) (allowing lack of credibility

to suffice for denial of CAT protection where underlying allegations are

indistinguishable from those supporting asylum and withholding of removal

applications).

      PETITION DENIED.




                                          3